Citation Nr: 0918288	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-39 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for arthritis of the 
bilateral legs.  

3.  Entitlement to service connection for arthritis of the 
bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  Rating decision 
dated in June 2005 denied service connection for arthritis of 
the bilateral legs and arthritis of the bilateral feet.  
Rating decision dated in November 2006 denied service 
connection for a back condition.  

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  

In January 2008, the RO furnished a Statement of the Case 
(SOC) on the issue of service connection for a back 
disability.  In February 2009, prior to certification, the RO 
received additional medical evidence from Pinehurst Surgical 
Clinic.  A Supplemental Statement of the Case (SSOC) was not 
furnished.  On review, this evidence largely pertains to the 
Veteran's bilateral knee disabilities and is not considered 
relevant to the issue decided herein.  Thus, the Board finds 
that a remand for the RO to issue a SSOC would serve no 
useful purpose.  38 C.F.R. §§ 19.31, 19.37 (2008); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Regardless, the Board observes that the RO essentially 
considered the evidence as a handwritten notation by RO 
personnel indicates that no action was needed as there was no 
probative evidence to support the issue.  

The issues of entitlement to service connection for arthritis 
of the bilateral legs and feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's currently diagnosed low back disability is 
related to active military service or events therein; and 
there is no evidence of lumbar spine arthritis manifested to 
a compensable degree within one year following discharge from 
service.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the rating decision denying service connection for a 
low back disability, in March and August 2006, the RO sent 
the Veteran letters notifying him of the information and 
evidence necessary to substantiate his claim for service 
connection.  He was advised of the information and evidence 
VA would provide and of the information and evidence he was 
responsible for providing.  He was asked to submit any 
evidence in his possession that pertained to his claim.  The 
letters also provided information regarding how VA assigns 
disability ratings and effective dates.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, VA medical center (VAMC) records, and private 
records submitted by the Veteran.  In February 2006, the 
Veteran submitted an authorization for First Health Moore 
Regional Hospital.  The RO requested these records in March 
and September 2006.  Response received in October 2006 
indicated no date of service was found and that additional 
information was needed.  On the authorization, the Veteran 
indicated that he was seen in January 2005 by Dr. J.M.S.  He 
further noted extreme pain with his legs and that the doctor 
x-rayed his back.  In a statement also received in February 
2006, the Veteran reported he went to the emergency room in 
September 2005 for leg pain and that he was examined by Dr. 
J.M.S. who decided that a back x-ray was needed.  The Veteran 
has provided the x-ray report and while there may be some 
confusion regarding the date of the emergency room visit, it 
appears that the claims file contains the relevant records.  
Thus, the Board finds that additional efforts to obtain 
records from First Health are not required.  

The Veteran was provided a VA examination in November 2007.  
The claims file was reviewed and a medical opinion was 
obtained.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran contends that he currently has a low back 
disability related to his military service.  He submitted 
various statements regarding the amount of weight he had to 
carry as an infantryman.  In his January 2007 notice of 
disagreement, the Veteran reported that while in service they 
were in the mountains and he carried in excess of 130 pounds.  
He requested that even though his military records do not 
show complaints related to his back, that VA take into 
consideration that carrying up to 130 pounds on your back up 
and down a mountain side constantly creates wear and tear on 
the back, which eventually leads to back problems and 
arthritis.  He attached a copy of a letter he wrote home 
wherein he stated that they had to carry 75 to 100 pound ruck 
sacks up the mountain.  In a July 2007 statement, the Veteran 
argued that jumping out of helicopters into hot landing zones 
and carrying heavy loads contributed to or caused the 
problems that he experiences with his back.  

At the hearing, the Veteran provided testimony regarding all 
of the supplies and equipment he had to carry while in 
Vietnam.  He reported that he weighed 160 pounds and carried 
115 to 130 pounds.  He reported that he has degenerative 
joint disease in the places where the metal frame rested on 
his back.  The Veteran also submitted buddy statements from 
individuals he served with, who attested to the fact that 
they had to jump from helicopters and carry significant 
amounts of weight.  

Service treatment records do not show complaints of or 
treatment for low back pain.  On report of medical history 
completed in connection with the March 1971 separation 
examination, the Veteran denied having or having had back 
trouble of any kind.  He did report swollen or painful 
joints, but this appears to have been referring to painful 
fingers.  The Veteran's spine was reported as normal on 
clinical evaluation.  

Private records show the Veteran was seen in September 2005 
for complaints of pain in the limbs.  X-rays of the lumbar 
spine were taken.  Impression was normal alignment to the 
lumbar spine.  No disc space narrowing.  Degenerative 
endplate spurring as described.  Cholelisthiasis noted.  

On VA examination in November 2007, the Veteran reported 
having back pains during his time in Vietnam due to carrying 
heavy equipment and that the condition has been becoming 
progressively worse.  On physical examination, range of 
motion of the lumbosacral spine was reported as normal.  
Diagnosis was degenerative disc disease, lumbosacral spine.  
The examiner indicated that lower back pain was not caused by 
or a result of carrying heavy packs between 110 and 130 
pounds while in service and that there was no evidence that 
degenerative disc disease of the lumbosacral spine was caused 
by service some 30 years ago.  

Information in the claims file indicates that the Veteran 
served in Vietnam and was a light weapons infantryman.  He 
was awarded the Combat Infantryman Badge.  Pursuant to 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007), combat veterans 
may establish service incurrence of a disease or injury 
through satisfactory lay or other evidence which is 
consistent with the circumstances, conditions or hardships of 
service, even in the absence of official record of such 
incurrence.  See also 38 C.F.R. § 3.304(d) (2008).  The Board 
finds the Veteran's reports of carrying significant weight 
and jumping from helicopters during combat missions 
consistent with the circumstances of his service.  

Evidence of record shows that the Veteran has a current low 
back disability.  Service connection, however, requires that 
such disability be related to military service or events 
therein.  See 38 C.F.R. § 3.303 (2008).  The Veteran is 
competent to report experiencing back pain during Vietnam and 
continuing since that time.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  
Notwithstanding, even when a veteran is asserting continuity 
of symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  On review, the claims file contains a negative VA 
opinion and does not contain competent medical evidence to 
the contrary.  The Board acknowledges various quotes from 
"Arthritis for Dummies" provided in the Veteran's August 
2005 statement.  However, this information is general in 
nature and is not considered more probative than the VA 
opinion of record.  The Board also acknowledges the Veteran's 
contentions, but notes he is not competent to render a 
medical etiology opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  

In summary, the Board has considered the Veteran's status as 
a combat veteran and acknowledges the rigorous nature of his 
military service.  However, the record simply does not 
contain competent evidence showing his current low back 
disability is related to military service or events therein 
and the combat presumption does not serve to establish a 
medical nexus.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  Further, there is no evidence of lumbar spine 
arthritis manifested to a compensable degree within one year 
following discharge from service.  As the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).  




ORDER

Service connection for a low back disability is denied.  


REMAND

The Veteran contends that he currently has bilateral leg and 
feet disabilities related to duties and injuries during his 
military service.  As noted above, he has provided various 
statements regarding his military duties, to include carrying 
large amounts of weight and jumping from helicopters.  At the 
March 2009 hearing, he testified that while out on a mission, 
he was stuck with a punji stick in the lower part of his leg 
just above his ankle.  He also testified that when walking in 
a river his feet went up under a rock and that is when he 
started having trouble with the feet.  As indicated, the 
Veteran is a combat veteran and despite the absence of 
documentation in the claims file, his reports of injuring his 
leg and feet are accepted.  See 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2007).  

In October 2006, the RO issued a SOC on the issues of service 
connection for arthritis of the bilateral legs and arthritis 
of the bilateral feet.  Additional evidence has been 
submitted since that time, including VAMC records, a copy of 
a letter home, buddy statements, and private medical records.  
The letter home describes how much weight he carried while in 
Vietnam.  The buddy statements verify that there were 
occasions when he was required to jump from helicopters.  
Private medical records show a history of longstanding 
progressive bilateral knee pain and indicate the Veteran 
underwent bilateral total knee arthroplasties in June 2008.  
This evidence was received prior to certification and it does 
not appear that the RO furnished a SSOC.  On review, the 
referenced evidence is pertinent to the issues of service 
connection for arthritis of the bilateral legs and feet.  
Thus, these issues must be remanded so that the RO can 
consider the evidence and issue a SSOC.  See 38 C.F.R. 
§§ 19.31, 19.37 (2008).  

The Veteran was provided a VA examination in July 2006.  The 
examiner provided a negative opinion regarding the 
relationship between the Veteran's claimed bilateral leg and 
feet disabilities and service.  The rationale for the 
opinion, in part, was that the service records did not show 
evidence of injury to the knees, ankles or feet during 
military service.  On review, it is unclear whether the 
examiner considered the Veteran's in-service duties or his 
reported injuries.  Therefore, the Board finds that 
additional VA examination is needed.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for his bilateral legs 
and feet.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has disability of 
the bilateral legs (to include knees 
and ankles) and/or bilateral feet that 
is at least as likely as not related to 
his active military service or events 
therein.  In this regard, the examiner 
should be advised that the Veteran's 
reports of carrying significant amounts 
of weight during military service are 
accepted and the reported punji stick 
injury and foot injuries are conceded.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to service connection for arthritis of 
the bilateral legs and arthritis of the 
bilateral feet.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


